DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s election without traverse of Group I and SNP rs35705950 in the reply filed on May 18, 2022 is acknowledged.
	Claims 87-89, 91-100, 102-108, and 113-114 are currently pending. 
Claims 89 and 100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (non-elected SNPs), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.

Claim Objections
3.	Claims 97 and 108 are objected to because of the following informalities:  the recitation of “said human subject has a family history of pulmonary fibrotic condition is idiopathic pulmonary fibrosis (IPF) or familial interstitial pneumonia (FIP)” should say “said human subject has a family history of a pulmonary fibrotic condition that is idiopathic pulmonary fibrosis (IPF) or familial interstitial pneumonia (FIP)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112 2nd paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 87-88, 91-99, 102-108, and 113-114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 87-88, 91-99, 102-108, and 113-114 are rejected over the recitation of the phrase “contacting said biological sample with a labeled nucleic acid probe capable of hybridizing to a genetic variant MUC5B gene sequence comprising a rs35705950 SNP, or its complement; thereby detecting the genetic variant MUC5B gene” in claims 87 and 98.  In the instant case “capability” is a latent characteristic and the claims do not set forth the criteria by which to determine capability.  That is, it is not clear as to whether the labeled nucleic acid probe actually hybridizes to the genetic variant MUC5B gene or if it only has this ability under some unspecified conditions or following some unstated modification of the oligonucleotides.  Further it is noted that the dbSNP record for rs35705950 states that there can be an “A”, “G”, or “T” allele at the variant position.  It is unclear if the labeled nucleic acid probe is one that hybridizes specifically to the “A”, “G”, or “T” allele or if the labeled nucleic acid probe is one that hybridizes to any of the possible alleles. Additionally it is not clear what it means for a genetic variant MUC5B gene sequence to comprise a rs35705950 SNP. A SNP is variation within a population; any individual will have particular allele copies at that position on each of their homologous chromosomes, but an individual cannot have a MUC5B gene sequence comprising a SNP since an individual is not a population. There are three alleles that are possible at the variant position of rs35705950,  but it is not clear which one must be present to meet the limitations of “a genetic variant MUC5B gene sequence comprising a rs35705950 SNP” and  “detecting a genetic variant MUC5B gene”. This rejection is also particularly relevant to claims  95 and 106 which recite similar confusing language. 
Claims 98-99, 102-108, and 113-114 are rejected over the recitation of the phrase “diagnosing the human subject with the pulmonary fibrotic condition after detecting the detectable complex in step (iii)” in claim 98.  As discussed above the dbSNP record for rs35705950 states that there can be an “A”, “G”, or “T” allele at the variant position.  In the instant case it is unclear what alleles of SNP rs35705950 must be detected for one to receive the  diagnosis of the pulmonary fibrotic condition.  


Claim Rejections - 35 USC § 112 fourth paragraph

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 88 and 99 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims state that the genetic variant MUC5B gene is a genetic variant promoter MUC5B gene.  It is unclear how this recitation further limits the methods of claims 87 and 98 which state that the genetic variant is SNP rs35705950 and it is an inherent property of this SNP that is it located in the MUC5B promoter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7a.	Claims 87, 88, 96, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,673,565 in view of Kyo (J Hum Genet 2001 46:5-20). 
	Regarding Claim 87 both sets of claims are drawn to a method of detecting a genetic variant MUCSB gene in a human subject with a pulmonary fibrotic condition (see clm 1 and 2 of the patent).  Both sets of claims require assaying a biological sample from the human subject with a pulmonary fibrotic condition to detect SNP rs35705950 (see clm 1 of the patent). Regarding Claim 88 both sets of claims encompass detecting a genetic variant in the promoter of MUC5B since it is an inherent property of SNP rs35705950 that it is located in the promoter. Regarding Claim 96 both sets of claims state that the pulmonary fibrotic condition is idiopathic pulmonary fibrosis (IPF) or familial interstitial pneumonia (FIP) (see clm 2 of the patent).  Regarding Claim 97 both sets of claims state that the human subject has a family history of pulmonary fibrotic condition is idiopathic pulmonary fibrosis (IPF) or familial interstitial pneumonia (FIP) (see clm 3 of the patent). 
The instant claims are different from the patent because they require obtaining a biological sample from the human subject with a pulmonary fibrotic condition; contacting said biological sample with a labeled nucleic acid probe capable of hybridizing to a genetic variant MUCSB gene sequence comprising a rs35705950 single nucleotide polymorphism, or its complement; and detecting hybridization between said labeled nucleic acid probe and said genetic variant MUCSB gene sequence comprising the rs35705950 single nucleotide polymorphism; thereby detecting the genetic variant MUCSB gene in the human subject with the pulmonary fibrotic condition (clm 87). 
However Kyo teaches a method of screening genomic DNA samples for SNPs in the  MUC3A and MUC3B genes.  Kyo teaches that SNPs were genotyped by PCR amplification, using primers specific to each gene, followed by allele specific oligonucleotide (ASO) hybridization (page 9, col 2). Table 3 shows the sequences of oligonucleotide probes utilized in the genotyping at five polymorphic sites.  The oligonucleotide probes were end labeled with γ-32P-dATP. 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the patent by using allele specific oligonucleotide hybridization to detect the alleles of SNP rs35705950 as suggested by Kyo.  One of skill in the art would have been motivated to use ASO hybridization to detect the alleles of SNP rs35705950 because this method was a routine and conventional genotyping method as demonstrated by Kyo.  

7b.	Claims 91-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,673,565 in view of Kyo (J Hum Genet 2001 46:5-20) and in further view of Moehle (J Mol. Med 2006 84:1055-1066). 
	The patent in view of Kyo is discussed above. 
The instant claims are different from the patent because they further comprise detecting a MUC5B RNA level or a MUCSB protein level (clm 91).  The instant claims are different from the patent because they state that the biological sample is a bodily fluid (clm 92). The instant claims are different from the patent because they state that the labeled nucleic acid probe is a fluorescently labeled nucleic acid probe (clm 93). The instant claims are different from the patent because they state that the fluorescently labeled nucleic acid probe has at least 10 nucleotides (clm 94).
However Moehle teaches a method of measuring expression and allelic variants of mucin genes (title).  Moehle teaches measuring the expression level of MUC5B in numerous human tissues including lung tissue (Table 3). Moehle teaches extracting DNA from whole blood and using the DNA to perform allelic discrimination (page 1057, col 2).  Moehle teaches that the probes were labeled either with VIC or FAM-fluorophore and with a nonfluorogenic quencher and minor groove binder for better allelic discrimination (page 1057, col 2 to page 1058, col 1). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the patent in view of Kyo by further measuring expression of the MUC5B gene as suggested by Moehle for the benefit of being able to determine if SNP rs35705950 located in the promoter region has an effect on the expression level of MUC5B.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the patent in view of Kyo by detecting SNP rs35705950 in a blood sample as suggested by Moehle.  One of skill in the art would have been motivated to use a blood sample for genotyping for the benefit of using a sample which can be obtained non-invasively.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the patent in view of Kyo (who teaches ASO that are at least 10 bp long) by using fluorescently labeled allele specific probes to detect the SNP as suggested by Moehle because fluorescence can easily be detected.  

7c.	Claim 95 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,673,565 in view of Kyo (J Hum Genet 2001 46:5-20) and Moehle (J Mol. Med 2006 84:1055-1066) as applied to claims 87 and 93 and in further view of GenBank  rs35705950 build 126 July 16/2005.  
	The patent in view of Kyo and Moehle are discussed above. 
The instant claims are different from patent because they state that the fluorescently labeled nucleic acid probe comprises at least 10 contiguous nucleotides of the sequence of SEQ ID NO:24 spanning said genetic variant MUCS5B gene sequence comprising the rs35705950 single nucleotide polymorphism SNP. 
However GenBank discloses the reference sequence for rs35705950.  As shown in the alignment below the reference sequence is 93.4% identical to SEQ ID NO: 24. 

    PNG
    media_image1.png
    68
    569
    media_image1.png
    Greyscale


While the prior art does not teach a probe comprising at least 10 contiguous nucleotides of SEQ ID NO: 24 spanning SNP rs35705950,  it was well known in the art at the time the invention that a probe that spans a mutation can be used in order to  detect the mutation.   Designing probes which are equivalents to those recited by the claims is considered routine experimentation especially since SNP rs35705950 and the nucleotides flanking this SNP were already known. The prior art is replete with guidance and information necessary to permit the ordinary artisan to design a probe for detecting SNP rs35705950. At the time of the invention, the skill in the art, the probe design software available, and the guidance provided by the prior art would have made selecting the probes recited in the claim obvious. A skilled artisan having knowledge of SNP rs35705950 and the nucleotides flanking this SNP would have found it obvious to try the probes recited in the method because the artisan would have had a finite number of identified, predictable sequence options for these probes, and the artisan would have had good reason to pursue these known options which were within the artisans technical grasp. 

7d.	Claims 98-99, 107-108, and 113-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,673,565 in view of Kyo (J Hum Genet 2001 46:5-20) and Demedts (The New England Journal of Medicine 11/24/2005 353:21 pages 2229-2242). 
	Regarding Claim 98 both sets of claims are drawn to a method of detecting a genetic variant MUCSB gene in a human subject (see clm 1 and 2 of the patent).  Both sets of claims require assaying a biological sample from the human subject to detect SNP rs35705950 (see clm 1 of the patent). Regarding Claim 99 both sets of claims encompass detecting a genetic variant in the promoter of MUC5B since it is an inherent property of SNP rs35705950 that it is located in the promoter. Regarding Claim 107 both sets of claims state that the pulmonary fibrotic condition is idiopathic pulmonary fibrosis (IPF) or familial interstitial pneumonia (FIP) (see clm 2 of the patent).  Regarding Claim 108 both sets of claims state that the human subject has a family history of pulmonary fibrotic condition is idiopathic pulmonary fibrosis (IPF) or familial interstitial pneumonia (FIP) (see clm 3 of the patent). 
The instant claims are different from the patent because they require obtaining a biological sample from the human subject; contacting said biological sample with a labeled nucleic acid probe capable of hybridizing to a genetic variant MUCSB gene sequence comprising a rs35705950 single nucleotide polymorphism, or its complement; detecting a detectable complex formed by hybridization of said labeled nucleic acid probe and said genetic variant MUCSB gene sequence comprising the rs35705950 single nucleotide polymorphism; and diagnosing the human subject with the pulmonary fibrotic condition after detecting the detectable complex (clm 98). 
However Kyo teaches a method of screening genomic DNA samples for SNPs in the  MUC3A and MUC3B genes.  Kyo teaches that SNPs were genotyped by PCR amplification, using primers specific to each gene, followed by allele specific oligonucleotide (ASO) hybridization (page 9, col 2). Table 3 shows the sequences of oligonucleotide probes utilized in the genotyping at five polymorphic sites.  The oligonucleotide probes were end labeled with γ-32P-dATP. 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the patent by using allele specific oligonucleotide hybridization to detect the alleles of SNP rs35705950 as suggested by Kyo.  One of skill in the art would have been motivated to use ASO hybridization to detect the alleles of SNP rs35705950 because this method was a routine and conventional genotyping method as demonstrated by Kyo.  It is further noted that the neither the patent nor Kyo teach diagnosing the human subject with the pulmonary fibrotic condition after detecting the detectable complex.  However, the instant specification does not define what is required to “diagnose” the pulmonary fibrotic condition, other than detecting a detectable complex. The specification merely indicates that once a detectable complex is detected, then the diagnosis is correlative to the detectable complex without any additional process step. As such, then the diagnosing step is interpreted as a necessary result of the detecting step. That is, once the detectable complex is detected, the diagnosis has been determined. The specification does not appear to require or suggest anything further is necessary 
The instant claims are different from the patent in view of Kyo because they further require administering to the human subject diagnosed with the pulmonary fibrotic condition an effective amount of a mucolytic agent (clms 98 and 113).  The instant claims are different because they state that the mucolytic agent is N- acetylcysteine (clm 114). 
However Demedts teaches they conducted a double-blind, randomized, placebo-controlled multicenter study that assessed the effectiveness over one year of a high oral dose of acetylcysteine (600 mg three times daily) added to standard therapy with prednisone plus azathioprine for treatment of idiopathic pulmonary fibrosis. The primary end points were changes between baseline and month 12 in vital capacity and in single-breath carbon monoxide diffusing capacity (DLCO). Demedts teaches that therapy with acetylcysteine at a dose of 600 mg three times daily, added to prednisone and azathioprine, preserves vital capacity and DLCO in patients with idiopathic pulmonary fibrosis better than does standard therapy alone (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the patent in view of Kyo by further treating a subject diagnosed with a pulmonary fibrotic condition with a mucolytic agent as suggested by Demedts.   One of skill in the art would have been motivated to treat a patient having IPF with acetylcysteine particularly since  Demedts teaches that therapy with acetylcysteine at a dose of 600 mg three times daily, added to prednisone and azathioprine, preserves vital capacity and DLCO in patients with idiopathic pulmonary fibrosis better than does standard therapy alone (abstract).

7e.	Claims 102-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,673,565 in view of Kyo (J Hum Genet 2001 46:5-20), Demedts (The New England Journal of Medicine 11/24/2005 353:21 pages 2229-2242), and Moehle (J Mol. Med 2006 84:1055-1066). 
	The patent in view of Kyo and Demedts is discussed above. 
The instant claims are different from the patent because they further comprise detecting a MUC5B RNA level or a MUCSB protein level (clm 102).  The instant claims are different from the patent because they state that the biological sample is a bodily fluid (clm 103). The instant claims are different from the patent because they state that the labeled nucleic acid probe is a fluorescently labeled nucleic acid probe (clm 104). The instant claims are different from the patent because they state that the fluorescently labeled nucleic acid probe has at least 10 nucleotides (clm 105).
However Moehle teaches a method of measuring expression and allelic variants of mucin genes (title).  Moehle teaches measuring the expression level of MUC5B in numerous human tissues including lung tissue (Table 3). Moehle teaches extracting DNA from whole blood and using the DNA to perform allelic discrimination (page 1057, col 2).  Moehle teaches that the probes were labeled either with VIC or FAM-fluorophore and with a nonfluorogenic quencher and minor groove binder for better allelic discrimination (page 1057, col 2 to page 1058, col 1). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the patent in view of Kyo and Demedts by further measuring expression of the MUC5B gene as suggested by Moehle for the benefit of being able to determine if SNP rs35705950 located in the promoter region has an effect on the expression level of MUC5B.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the patent in view of Kyo and Demedts by detecting SNP rs35705950 in a blood sample as suggested by Moehle.  One of skill in the art would have been motivated to use a blood sample for genotyping for the benefit of using a sample which can be obtained non-invasively.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the patent in view of Kyo (who teaches ASO that are at least 10 bp long) and Demedts by using fluorescently labeled allele specific probes to detect the SNP as suggested by Moehle because fluorescence can easily be detected.  

7f.	Claim 106 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,673,565 in view of Kyo (J Hum Genet 2001 46:5-20), Demedts (The New England Journal of Medicine 11/24/2005 353:21 pages 2229-2242), and Moehle (J Mol. Med 2006 84:1055-1066) as applied to claims 98 and 104 above and in further view of GenBank  rs35705950 build 126 July 16/2005.  
	The patent in view of Kyo, Demedts, and Moehle are discussed above. 
The instant claims are different from patent because they state that the fluorescently labeled nucleic acid probe comprises at least 10 contiguous nucleotides of the sequence of SEQ ID NO:24 spanning said genetic variant MUCS5B gene sequence comprising the rs35705950 single nucleotide polymorphism SNP. 
However GenBank discloses the reference sequence for rs35705950.  As shown in the alignment below the reference sequence is 93.4% identical to SEQ ID NO: 24. 

    PNG
    media_image1.png
    68
    569
    media_image1.png
    Greyscale


While the prior art does not teach a probe comprising at least 10 contiguous nucleotides of SEQ ID NO: 24 spanning SNP rs35705950,  it was well known in the art at the time the invention that a probe that spans a mutation can be used in order to  detect the mutation.   Designing probes which are equivalents to those recited by the claims is considered routine experimentation especially since SNP rs35705950 and the nucleotides flanking this SNP were already known. The prior art is replete with guidance and information necessary to permit the ordinary artisan to design a probe for detecting SNP rs35705950. At the time of the invention, the skill in the art, the probe design software available, and the guidance provided by the prior art would have made selecting the probes recited in the claim obvious. A skilled artisan having knowledge of SNP rs35705950 and the nucleotides flanking this SNP would have found it obvious to try the probes recited in the method because the artisan would have had a finite number of identified, predictable sequence options for these probes, and the artisan would have had good reason to pursue these known options which were within the artisans technical grasp. 


8a.	Claims 87, 88, 96, 97-99, 107-108, and 113-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9-10, 33, 118, 120-121 of US Application 16/624,500 in view of Kyo (J Hum Genet 2001 46:5-20). 
Regarding Claims 87 and 98 both sets of claims are drawn to a method of detecting a genetic variant MUCSB gene in a human subject with a pulmonary fibrotic condition (see clm 1 of the copending application).  Both sets of claims require assaying a biological sample from the human subject with a pulmonary fibrotic condition to detect SNP rs35705950 (see clms 1 and 10 of the copending application). Regarding Claim 88 and 99 both sets of claims encompass detecting a genetic variant in the promoter of MUC5B since it is an inherent property of SNP rs35705950 that it is located in the promoter (see clms 1, 9, and 10 of the copending application). Regarding Claim 96 and 107  both sets of claims state that the pulmonary fibrotic condition is idiopathic pulmonary fibrosis (IPF) or familial interstitial pneumonia (FIP) (see clm 1 of the copending application).  Regarding Claim 97 and 108 both sets of claims state that the human subject has a family history of pulmonary fibrotic condition is idiopathic pulmonary fibrosis (IPF) or familial interstitial pneumonia (FIP) (see clm 1 of the copending application). Regarding Claim 98 both sets of claims are drawn to a method of administering to a human subject diagnosed with a pulmonary fibrotic condition an effective amount of a mucolytic agent or a MUC5B antagonist (see clms 1 and 33 of the copending application). Regarding Claim 113 both sets of claims require administering to the human subject diagnosed with the pulmonary fibrotic condition an effective amount of a mucolytic agent (see clms 1 and 33 of the copending application).  Regarding Claim 114 both sets of claims state that the mucolytic agent is N- acetylcysteine (see clms 1 and 33 of the copending application). 
The instant claims are different from the copending application because they require obtaining a biological sample from the human subject with a pulmonary fibrotic condition; contacting said biological sample with a labeled nucleic acid probe capable of hybridizing to a genetic variant MUCSB gene sequence comprising a rs35705950 single nucleotide polymorphism, or its complement; and detecting hybridization between said labeled nucleic acid probe and said genetic variant MUCSB gene sequence comprising the rs35705950 single nucleotide polymorphism; thereby detecting the genetic variant MUCSB gene in the human subject with the pulmonary fibrotic condition (clms 87 and 98). The instant claims are different from the copending application because they require diagnosing the human subject with the pulmonary fibrotic condition after detecting the detectable complex (clm 98). 

However Kyo teaches a method of screening genomic DNA samples for SNPs in the  MUC3A and MUC3B genes.  Kyo teaches that SNPs were genotyped by PCR amplification, using primers specific to each gene, followed by allele specific oligonucleotide (ASO) hybridization (page 9, col 2). Table 3 shows the sequences of oligonucleotide probes utilized in the genotyping at five polymorphic sites.  The oligonucleotide probes were end labeled with γ-32P-dATP. 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the copending application by using allele specific oligonucleotide hybridization to detect the alleles of SNP rs35705950 as suggested by Kyo.  One of skill in the art would have been motivated to use ASO hybridization to detect the alleles of SNP rs35705950 because this method was a routine and conventional genotyping method as demonstrated by Kyo.  It is further noted that the neither the copending application nor Kyo teach diagnosing the human subject with the pulmonary fibrotic condition after detecting the detectable complex.  However, the instant specification does not define what is required to “diagnose” the pulmonary fibrotic condition, other than detecting a detectable complex. The specification merely indicates that once a detectable complex is detected, then the diagnosis is correlative to the detectable complex without any additional process step. As such, then the diagnosing step is interpreted as a necessary result of the detecting step. That is, once the detectable complex is detected, the diagnosis has been determined. The specification does not appear to require or suggest anything further is necessary 


8b.	Claims 91-94 and 102-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9-10, 33, 118, 120-121 of US Application 16/624,500 in view of Kyo (J Hum Genet 2001 46:5-20) and in further view of Moehle (J Mol. Med 2006 84:1055-1066). 
	The copending application in view of Kyo is discussed above. 
The instant claims are different from the copending application because they further comprise detecting a MUC5B RNA level or a MUCSB protein level (clms 91 and 102).  The instant claims are different from the copending application because they state that the biological sample is a bodily fluid (clm 92 and 103). The instant claims are different from the copending application because they state that the labeled nucleic acid probe is a fluorescently labeled nucleic acid probe (clm 93 and 104). The instant claims are different from the copending application because they state that the fluorescently labeled nucleic acid probe has at least 10 nucleotides (clm 94 and 105).
However Moehle teaches a method of measuring expression and allelic variants of mucin genes (title).  Moehle teaches measuring the expression level of MUC5B in numerous human tissues including lung tissue (Table 3). Moehle teaches extracting DNA from whole blood and using the DNA to perform allelic discrimination (page 1057, col 2).  Moehle teaches that the probes were labeled either with VIC or FAM-fluorophore and with a nonfluorogenic quencher and minor groove binder for better allelic discrimination (page 1057, col 2 to page 1058, col 1). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the copending application in view of Kyo by further measuring expression of the MUC5B gene as suggested by Moehle for the benefit of being able to determine if SNP rs35705950 located in the promoter region has an effect on the expression level of MUC5B.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the copending application in view of Kyo by detecting SNP rs35705950 in a blood sample as suggested by Moehle.  One of skill in the art would have been motivated to use a blood sample for genotyping for the benefit of using a sample which can be obtained non-invasively.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of the copending application in view of Kyo (who teaches ASO that are at least 10 bp long) by using fluorescently labeled allele specific probes to detect the SNP as suggested by Moehle because fluorescence can easily be detected.  

8c.	Claims 95 and 106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9-10, 33, 118, 120-121 of US Application 16/624,500 in view of Kyo (J Hum Genet 2001 46:5-20) and Moehle (J Mol. Med 2006 84:1055-1066) as applied to claims 87, 93, 98, and 104 above and in further view of GenBank  rs35705950 build 126 July 16/2005.  
	The copending application in view of Kyo and Moehle are discussed above. 
The instant claims are different from the copending application because they state that the fluorescently labeled nucleic acid probe comprises at least 10 contiguous nucleotides of the sequence of SEQ ID NO:24 spanning said genetic variant MUCS5B gene sequence comprising the rs35705950 single nucleotide polymorphism SNP. 
However GenBank discloses the reference sequence for rs35705950.  As shown in the alignment below the reference sequence is 93.4% identical to SEQ ID NO: 24. 

    PNG
    media_image1.png
    68
    569
    media_image1.png
    Greyscale


While the prior art does not teach a probe comprising at least 10 contiguous nucleotides of SEQ ID NO: 24 spanning SNP rs35705950,  it was well known in the art at the time the invention that a probe that spans a mutation can be used in order to  detect the mutation.   Designing probes which are equivalents to those recited by the claims is considered routine experimentation especially since SNP rs35705950 and the nucleotides flanking this SNP were already known. The prior art is replete with guidance and information necessary to permit the ordinary artisan to design a probe for detecting SNP rs35705950. At the time of the invention, the skill in the art, the probe design software available, and the guidance provided by the prior art would have made selecting the probes recited in the claim obvious. A skilled artisan having knowledge of SNP rs35705950 and the nucleotides flanking this SNP would have found it obvious to try the probes recited in the method because the artisan would have had a finite number of identified, predictable sequence options for these probes, and the artisan would have had good reason to pursue these known options which were within the artisans technical grasp. 
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634